Citation Nr: 0610760	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for tendinitis of the 
left foot, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of 
removal of osteochondroma of the right foot with tendinitis, 
post-operative osteotomy, tenotomy of the second digit, and 
partial resection of the arthroplasties of the second and 
third digits, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1978 to October 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision.  In January 2004, a 
hearing was held before the undersigned a the RO and in July 
2004, the Board remanded for further development.  


FINDINGS OF FACT

1.  Prior to November 18, 2004, the veteran's tendinitis of 
the left foot was essentially asymptomatic.

2.  From November 18, 2004, the veteran's tendinitis of the 
left foot has not been manifested by marked limitation of 
motion.

3. The veteran's residuals of removal of osteochondroma of 
the right foot with tendinitis, post-operative osteotomy, 
tenotomy of the second digit, and partial resection of the 
arthroplasties of the second and third digits nearly 
approximates residuals of a moderately severe foot injury.  




CONCLUSIONS OF LAW

1.  Prior to November 18, 2004, the criteria for a 
compensable evaluation for tendinitis of the left foot were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5003, 5024, 5271 (2005).

2.  From November 18, 2004, the criteria for a rating in 
excess of 10 percent for tendinitis of the left foot are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5003, 5024, 5271 (2005).

3.  The criteria for a 20 percent evaluation for residuals of 
removal of osteochondroma of the right foot with tendinitis, 
post-operative osteotomy, tenotomy of the second digit, and 
partial resection of the arthroplasties of the second and 
third digits are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ Part 4, DC 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2003, 
September 2003, and July 2004, as well as by a statement of 
the case and supplemental statements of the case issued 
during the course of the appeal. The originating agency 
specifically informed the veteran to submit any pertinent 
evidence in his possession, informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf. Therefore, the Board finds that he was 
provided with the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained. The record before the Board contains 
service medical records and post-service medical records, 
specifically the reports of VA examinations in 2003 and 2004, 
which will be addressed as pertinent.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim. The Board is also unaware of any such 
evidence. Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  Although the notice was provided 
to the veteran after the initial adjudication, he has not 
been prejudiced thereby.  The content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time. 

In light of the denial of the increased rating claim for the 
left foot disability, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  To the 
extent that the Board is awarding a higher rating for the 
right foot disability, the RO will be responsible for 
addressing any notice defect with respect to the effective 
date assigned.  For the above reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the issues discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  If an unlisted condition is encountered, it is rated 
under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

I.  Entitlement to an increased rating for tendinitis of the 
left foot, currently evaluated as 10 percent disabling.

The veteran was assigned a 10 percent rating under DC 5024 
(tenosynovitis), effective from November 18, 2004.  Prior to 
that date, tendinitis had been assigned a longstanding 
noncompensable evaluation. Under this criteria, the 
disability will be rated on limitation of motion of the 
affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, 
DC 5024.  DC 5003 provides that degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.  Id.   Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The veteran's left foot tendinitis can be rated as analogous 
to limitation of motion of the ankle.  Under DC 5271, 
moderate limitation of motion of the ankle warrants a 10 
percent rating and marked limitation of motion of the ankle 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5271.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Prior to November 18, 2004, there was no objective evidence 
that the tendinitis of the left foot was symptomatic.  VA 
outpatient treatment records reflect treatment primarily for 
right foot problems.  There was no mention of compensably 
disabling symptoms of left foot disability on the VA 
examination in 2003.  

Currently, the left foot disability is productive of no more 
than moderate limitation of motion.  The November 2004 VA 
examination report noted that the veteran complained of a 
painful left heel when he gets kicked in that area.  He used 
a walking stick, did not bear weight on the walking stick, 
and had a mild limp which was noticeable on the right.  The 
examiner noted that there were no calluses; normal feet 
posture; mild heel tenderness; and alignment of the Achilles 
tendon, nonweightbearing, weightbearing, shoe wear were all 
normal.  The overall picture presented is one of essentially 
moderate limitation of motion.

Under all other potential DCs for the foot, the clinical 
evidence does not show that a higher rating is warranted.  
Several of the DCs allow for a maximum 10 percent rating 
which is the veteran's current rating, so evaluation under 
those codes is unwarranted.  See 38 C.F.R. § 4.71a, DC 5277, 
5279, 5280, 5281, 5282.  There is no evidence of flatfoot, 
claw foot, malunion or nonunion of tarsal or metatarsal bones 
or moderately severe foot injuries.  See 38 C.F.R. § 4.71a, 
DCs 5276, 5278, 5283, 5284.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40.  Although a September 
2003 VA outpatient record reflected that the veteran had no 
first step pain, the November 2004 VA examination report 
showed that the veteran had severe reaction to any pain and 
manipulation.  He also had increased pain but not fatigue 
with repetition, and no additional loss of range of motion 
with repetition, just pain.  The Board finds that after 
consideration of all Deluca criteria, the veteran's current 
10 percent rating reflects pain on motion.

II.  Entitlement to an increased rating for residuals of 
removal of osteochondroma of the right foot with tendinitis, 
post-operative osteotomy, tenotomy of the second digit, and 
partial resection of the arthroplasties of the second and 
third digits, currently evaluated as 10 percent disabling.

The RO has evaluated the veteran's service-connected right 
foot disability by analogy to new and benign growths of 
bones.  Benign bone growths are to be rated based on 
limitation of motion as degenerative arthritis.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  If the joint is affected by limitation of motion but 
the limitation of motion is non-compensable under the 
appropriate diagnostic code, a 10 percent rating applies for 
each such major joint affected by limitation of motion.  38 
C.F.R. § 4.71a, DC 5003, 5015.  

Evaluation of the veteran's service-connected right foot 
disability requires consideration of limitation of motion of 
this extremity.  See 38 C.F.R. § 4.71a, DC 5015 and Note 
following DC 5013 through 5024.  The veteran's foot 
disability can be rated by analogy to DC 5278 for claw foot.  
Acquired claw foot (pes cavus) with all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads that is unilateral in nature warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, DC 5278.

The VA foot examination conducted in April 2003 demonstrated 
a slight limp on the right, tenderness to palpation of the 
metatarsal phalangeal regions dorsally (#s 2, 3, and 4), and 
a second toe deformity with hyperextension 15 degrees at the 
proximal interphalangeal (PIP) joint, flexion at the distal 
interphalangeal (DIP) joint of 15 degrees, and an inability 
to straighten the toe out in these two joints.  The examiner 
did not discuss whether any weakened movement, excess 
fatigability, or incoordination attributable to the service-
connected disability is present or whether any pain could 
significantly limit functional ability during flare-ups or 
when the veteran uses his foot repeatedly over a period of 
time.  

Pursuant to the July 2004 Board remand, the veteran was 
afforded another examination in November 2004 for which the 
claims folder was reviewed.  Upon examination, it was noted 
that the veteran had a mild limp on the right, no calluses, 
and normal foot posture.  Also, on walking in bare foot, the 
right foot was turned outward approximately 15 degrees.  
Alignment of the Achilles tendon at both nonweightbearing and 
weightbearing was normal, shoe wear was normal, there was 
severe pain with severe reaction on veteran's part with 
palpation of the second and third metatarsal and second and 
third toes, and there was also heel tenderness.  The second 
toe at PIP joint was angled laterally 15-20 degrees, it did 
not have any movement, and there was fusion of the second toe 
at the PIP and the DIP joints.  The third toe was unable to 
be moved at the PIP joint and DIP joint was angled to the 
plantar surface 30 degrees.  While the veteran stated he was 
unable to extend it, the examiner was able to passively 
extend it to the neutral position.  Any motion or palpation 
of the affected toes and metatarsals caused an extreme 
reaction by the veteran.  The examiner also noted 3 scars 
over the second metatarsal, third metatarsal, second toe, and 
third toe, which measured between 1.5 to 4 centimeters.  The 
scars were freely movable and appreciably not tender although 
the veteran complained of pain with any palpation of the 
distal toes.  It was noted that the veteran had apprehension 
when the toes were to be palpated.  As there is no evidence 
of the veteran's toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, or marked tenderness under metatarsal heads; an 
increased rating under DC 5278 is not warranted.  

The Board has also considered other rating codes for an 
increased evaluation.  The veteran does not have flatfoot or 
malunion/nonunion of tarsal or metatarsal bones.  38 C.F.R. 
§ 4.71a, DCs 5276, 5283.  Additionally, the other rating 
codes provide for a 10 percent maximum schedular rating so an 
increased evaluation under those codes would not be 
applicable.  See 38 C.F.R. § 4.71a, DCs 5277, 5279, 5280, 
5281, 5282. 

Likewise, the Board has also considered whether the veteran 
may receive an additional evaluation for his scars.  His 
scars were between 1.5 centimeters to 4 centimeters.  As 
there was no evidence that any of his scars exceed 39 square 
centimeters, 929 square centimeters, are unstable, or are 
painful on examination; an additional evaluation for scars is 
not warranted.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 
7804.

However, the exhibited symptoms reflect significant pain and 
dysfunction in the right foot.  A 30 percent rating is 
warranted for a severe foot injury and a 20 percent rating is 
warranted for a moderately severe injury.  38 C.F.R. Part 4, 
Code 5284.  Resolving all doubt in the veteran's favor, the 
right foot disability is analogous to residuals of a 
moderately severe foot injury.  While the veteran has not 
lost the use of his foot and the resulting impairment is less 
than severe, the deformity of the foot, exhibited tenderness 
and resulting limp approximate the criteria for a 20 percent 
rating under Diagnostic Code 5284.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40.  Although a September 
2003 VA outpatient record reflected that the veteran had no 
first step pain, the November 2004 VA examination report 
showed that the veteran had severe reaction to any pain and 
manipulation.  He also had increased pain but not fatigue 
with repetition, and no additional loss of range of motion 
with repetition, just pain.  While the veteran was unable to 
extend his toes, the examiner was able to passively extend 
them.  The Board finds the veteran's current rating reflects 
pain on motion.

Finally, there is no evidence that the veteran has been 
hospitalized due to his bilateral foot disability.  While the 
veteran has indicated that he has had to decrease some of his 
hours due to pain at his job as a bagger at the commissary, 
there is no objective evidence that his bilateral foot 
disability results in an unusual interference in his ability 
to work that is outside the scope of the rating criteria.  
The existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating for right foot disability is not 
warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER


Entitlement to an increased rating for tendinitis of the left 
foot, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for residuals of removal 
of osteochondroma of the right foot with tendinitis, post-
operative osteotomy, tenotomy of the second digit, and 
partial resection of the arthroplasties of the second and 
third digits, to 20 percent, is allowed, subject to the 
regulations governing the award of monetary benefits.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


